Citation Nr: 0118011	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  94-15 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of blood 
poisoning.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
venereal disease.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, to include schizophrenia and 
post-traumatic stress disorder.

5.  Entitlement to compensation for a back disorder under the 
provisions of  38 U.S.C.A. § 1151 based on VA treatment.

6.  Whether the veteran's income for 1997 was excessive for 
receipt of nonservice-connected pension benefits.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the benefits sought.  

The Board notes that, during this appeal, the veteran's claim 
of permanent and total disability evaluation for nonservice-
connection pension purposes was granted in an April 1998 
rating decision.  That issue is thus no longer before the 
Board.  (The issue of whether the veteran's income for 1997 
was excessive for receipt of nonservice-connected pension 
benefits remains in appellate status.)

At an October 1998 RO hearing, the veteran withdrew his claim 
for service connection for residuals of a fracture of the 
right arm.  It was also noted at that time that a claim for 
service connection for a sleep disorder was pending.  It is 
not clear whether the RO has completed the development of 
this claim; the Board refers this matter to the RO for any 
action deemed appropriate. 
REMAND

In an August 1998 statement, the veteran requested a hearing 
before a Member of the Board sitting at the RO (Travel Board 
hearing).  This request was in addition to hearings held 
before RO hearing officers during the course of this appeal.  
A hearing before a Member of the Board was scheduled for 
March 2000.  The veteran appeared for the hearing, and 
requested a postponement, as he wished to submit additional 
evidence.  In a February 2000 VA Form 646, and in a June 2001 
informal brief on appeal, the veteran's representatives again 
noted that the veteran's Board hearing had been postponed, 
and requested that a hearing be rescheduled at the RO.  It 
was specifically noted by the latter representative that the 
veteran has not withdrawn his request for a Travel Board 
hearing.  Under these circumstances, the Board finds that 
such a hearing must be scheduled by the RO.  38 U.S.C.A. § 
7107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2000).

In view of the foregoing, the veteran's claims are REMANDED 
to the RO for the following:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures. 

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board intimates no opinion, either 
favorable or unfavorable, as to any ultimate disposition 
warranted in this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

